Exhibit 21.1 List of Subsidiaries 1. Consumer Capital Group Inc., a California corporation, wholly owned by the registrant 2. Arki (Beijing) E-commerce Technology Corp., wholly owned by Consumer Capital Group Inc. listed in #1 above 3. America Pine (Beijing) Bio-Tech Inc., wholly owned by Consumer Capital Group Inc. listed in #1 above 4. America Arki (Fuxin) Network Management Co. Ltd., wholly owned by Consumer Capital Group Inc. listed in #1 above 5. Beijing Beitun Trade Co., Ltd., 51% owned by Consumer Capital Group Inc. listed in #1 above 6. Consumer Capital Group, Inc., a Delaware Corporation, wholly owned by the registrant
